Title: From George Washington to the United States Senate and House of Representatives, 13 December 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] December the 13th 1791.

I place before you the plan of a City that has been laid out within the District of ten miles square, which was fixed upon for the permanent seat of the Government of the United States.

Go: Washington

